Order entered December 9, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01332-CV

                           SAUL QUINTANILLA, Appellant

                                           V.

  GRUMA CORP., CINDY MOEN, AND TELEPARTNER GLOBAL, LLC, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-12746

                                        ORDER
      Before the Court is appellant’s December 7, 2016 unopposed motion to extend time to

file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

December 14, 2016.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE